Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered March 2, 2004. The judgment convicted defendant, upon a jury verdict, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of grand larceny in the fourth degree (Penal Law § 155.30 [1]) and criminal possession of stolen property in the fourth degree (§ 165.45 [1]). Contrary to defendant’s contention, the evidence is legally sufficient to establish that the value of the stolen property exceeds $1,000 (see generally People v McQueen, 11 AD3d 1005, 1006 [2004], lv denied 4 NY3d 765 [2005]). The People presented evidence establishing both the prices of the items and that they were new, and the People thereby presented legally sufficient evidence establishing that the aggregate value of the stolen property exceeds $1,000 (see People v Irrizari, 5 NY2d 142, 146 [1959]; People v Zilberman, 297 AD2d 517 [2002], lv denied 99 NY2d 566 [2002]; People v Wandell, 285 AD2d 736, 737 [2001]; People v Felder, 134 AD2d *1158902 [1987], lv denied 70 NY2d 954 [1988]; cf. People v Lopez, 79 NY2d 402 [1992]). Because the evidence at trial with respect to the value of the stolen property is legally sufficient, the further contention of defendant that County Court erred in denying his motion to dismiss the indictment based on the alleged legal insufficiency of the evidence presented to the grand jury with respect to value is not reviewable on appeal (see CPL 210.30 [6]; People v Klosin, 281 AD2d 951, 952 [2001], lv denied 96 NY2d 864 [2001]). Present—Hurlbutt, J.P., Scudder, Martoche, Pine and Lawton, JJ.